Citation Nr: 0919896	
Decision Date: 05/28/09    Archive Date: 06/02/09

DOCKET NO.  08-08 713	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO) 
in Lincoln, Nebraska


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (T/R).


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel




INTRODUCTION

The Veteran had active service from October 1950 to September 
1952.

This appeal to the Board of Veterans Appeals (Board) arises 
from a November 2007 rating action that denied a T/R.

In his March 2008 Substantive Appeal, the Veteran requested a 
Board hearing at the RO.  By letter of July 2008, the RO 
notified the Veteran of a Board hearing that had been 
scheduled for him at the RO for a date in August.  In late 
July 2008, the Veteran cancelled the scheduled Board hearing.

In May 2009, the Board Vice-Chairman advanced this appeal on 
the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2008).  
38 U.S.C.A. § 7107(a)(2) (West 2002).

For the reasons expressed below, the matter on appeal is 
being remanded to the RO via the Appeals Management Center 
(AMC) in Washington, D.C.  The VA will notify the appellant 
when further action on his part is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) (See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008)) 
includes, upon the submission of a substantially-complete 
application for benefits, an enhanced duty on the part of the 
VA to notify a claimant of the information and evidence 
needed to substantiate a claim, as well as the duty to notify 
him what evidence will be obtained by whom.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b).  In addition, it defines the 
obligation of the VA with respect to its duty to assist a 
claimant in obtaining evidence. 38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA, the Board finds that all notification and development 
action needed to fairly adjudicate the claim on appeal has 
not been accomplished.  

The U.S. Court of Appeals for Veterans Claims (Court) has 
held in Martinak v. Nicholson, 21 Vet. App. 447 (2007), that 
audiologists must describe the effects of a hearing 
disability on occupational functioning and daily activities 
so that it can be determined if an extraschedular rating may 
be assigned.  Unlike the rating schedule, the extraschedular 
provisions, including as applied to T/R claims, do not rely 
exclusively on objective test results to determine whether 
referral for an extraschedular rating is warranted.  See 
38 C.F.R. § 4.16(b) (2008).  

Where the record does not adequately reveal the current state 
of a disability, the fulfillment of the duty to assist 
includes providing a thorough and contemporaneous medical 
examination that considers the claimant's prior medical 
examinations and treatment.  See Floyd v. Brown, 9 Vet. 
App. 88, 93 (1996); Ardison v. Brown, 6 Vet. App. 405, 407-08 
(1994).  The VA is required to schedule an examination 
whenever evidence indicates that there has been a material 
change in disability or that the current rating may be 
incorrect.  38 C.F.R. § 3.327 (2008); see Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992).  Inadequate medical 
evaluation frustrates judicial review.  Hicks v. Brown,  8 
Vet. App. 417, 422 (1995).  

Appellate review discloses that it is unclear whether the 
veteran's claims folder was available to the most recent VA 
audiological examiner in early June 2008, and he did not 
address the functional effects caused by the veteran's 
hearing disabilities.  Moreover, subsequent late June 2008 VA 
evaluation discloses that the veteran's hearing disability 
may be worsening, as it was noted that he was having extreme 
difficulty understanding speech, and would have to work hard 
and use good communication strategies to understand 
conversations.  Inasmuch as entitlement to a T/R is based on 
consideration of all of a veteran's service-connected 
disabilities, the Board finds that due process of law 
requires that the appellant be afforded a new VA audiological 
examination to determine the degree of severity of his 
bilateral hearing loss and tinnitus and how they impair him 
functionally, particularly in obtaining or retaining gainful 
employment.
  
The Veteran is hereby advised that failure to report for the 
scheduled VA examination, without good cause, may result in 
denial of his claim.  See 38 C.F.R.  § 3.655(b) (2008).  
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant and death of an 
immediate family member.  Id.  If the Veteran fails to report 
for the scheduled examination, the RO should obtain and 
associate with the claims folder a copy of any notice of the 
examination sent to him by the pertinent VA medical facility.    

On remand, the RO should also obtain copies of all records of 
psychiatric and audiological treatment and evaluation of the 
Veteran at the Lincoln and Omaha, Nebraska VA Medical Centers 
(VAMCs) from June 2008 to the present time.  The Board 
emphasizes that records generated by VA facilities that may 
have an impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during 
the consideration thereof, regardless of whether those 
records are physically on file.  See Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).  Moreover, under 38 C.F.R. § 3.159(b), efforts to 
obtain Federal records should continue until either the 
records are received or notification is provided that further 
efforts to obtain them would be futile.  See 38 C.F.R. 
§ 3.159(c)(1).  

The action identified herein is consistent with the duties 
imposed by the VCAA. However, identification of specific 
action requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
action requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claim on appeal.
 
Accordingly, this case is hereby REMANDED to the RO via the 
AMC for the following action:



1.  The RO should obtain from the Lincoln 
and Omaha, Nebraska VAMCs copies of all 
records of psychiatric and audiological 
treatment and evaluation of the Veteran 
from June 2008 to the present time.  In 
requesting these records, the RO should 
follow the current procedures prescribed 
in 38 C.F.R. § 3.159.  All records and/or 
responses received should be associated 
with the claims folder.

2.  The RO should schedule the Veteran 
for a VA audiological examination to 
determine the nature and degree of 
severity of his bilateral hearing loss 
and tinnitus and how they impair him 
functionally.  The entire claims folder 
must be provided to and reviewed by the 
examiner, and the examination report 
should reflect consideration of the 
veteran's documented medical history and 
assertions.  All appropriate tests and 
studies should be accomplished, and all 
clinical findings should be reported in 
detail.    
  
The examiner should specifically describe 
the effects of the veteran's bilateral 
hearing loss and tinnitus on his 
occupational functioning and daily 
activities, and render an opinion for the 
record as to whether those hearing 
disabilities render him unable to secure 
or follow a substantially gainful 
occupation.           

The examiner should set forth all 
examination findings, along with the 
complete rationale for any opinion 
expressed and conclusion reached, in a 
typewritten report.



3.  If the Veteran fails to report for 
the scheduled examination, the RO must 
obtain and associate with the claims 
folder a copy of any notice of the date 
and time of the examination sent to him 
by the VA medical facility at which it 
was to have been conducted, and apply the 
provisions of 38 C.F.R. § 3.655, as 
appropriate. 

4.  To help avoid future remand, the RO 
must ensure that all requested 
development action has been accomplished 
(to the extent possible) in compliance 
with this REMAND.  If any action is not 
undertaken, or is taken in a deficient 
manner, appropriate corrective action 
should be undertaken.  See Stegall v. 
West,        11 Vet. App. 268, 271 
(1998). 

5.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim on 
appeal in light of all pertinent evidence 
and legal authority, to include 
application of the provisions of 
38 C.F.R. § 4.16(b) with respect to the 
propriety of referral for extraschedular 
rating.   

6.  If the benefit sought on appeal 
remains denied, the RO must furnish the 
Veteran and his representative an 
appropriate Supplemental Statement of the 
Case that includes clear reasons and 
bases for all determinations, and affords 
them the appropriate time period for 
response before the claims folder is 
returned to the Board for further 
appellate consideration.



The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefit requested 
should be granted or denied.  The Veteran needs take no 
action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate timeframe.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A.      §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2008).

